Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  in claim 13, line 15, phrase “is a second image state” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, recitation of “illumination light that is generated by light emitted from each of the first illumination light emission unit and the second illumination light emission unit” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
“first illumination light emission unit” in claims 1,2,4,19,20
“second illumination light emission unit” in claims 1,2,4,19,20
“light quantity distribution changing device” in claims 1-4, 8-10, 12-13
“imaging unit” in claims 7,12,18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8, 11-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (US 6,464,633, hereinafter “Hosoda”).
As to claim 1, Hosoda discloses a light source apparatus comprising: 
a light source (light source lamp 21a, Fig.14) that is optically connectable to a scope including a light guide configured to guide light, and a first illumination light emission unit and a second illumination light emission unit configured to radiate illumination light based on the guided light on a subject (since the light source is merely “connectable” to the scope, the scope, as well as its structure, is only functionally recited and thus is not positively claimed as part of the light source apparatus; thus, Hosoda is only required to show that the light source is capable of being optically connected to a scope, and this is shown in Fig.1), and configured to emit light to be brought into the light guide (lamp 21a emits light into light guide 10 via DMD 24 (digital micromirror device), Fig.14); and 
a light quantity distribution changing device  (DMD 24, Fig.14) that is disposed on an optical path of the light emitted from the light source (shown in Fig.14 as being on optical path 
	As to claim 2, the light guide includes a first optical fiber group optically connected to the first illumination light emission unit, and a second optical fiber group optically connected to the second illumination light emission unit (not required to be shown by Hosoda as set forth above), and the light quantity distribution changing device controls a light quantity of light of the light that travels through a first illumination light selection area corresponding to an entrance end of the first optical fiber group, and a light quantity of light of the light that travels through a second illumination light selection area corresponding to an entrance end of the second optical fiber group (provided that the first illumination light selection area can be one half (e.g. left half) of the proximal (entrance) end of the optical fiber bundle 10 and the second illumination light selection area can be the other half (e.g. right half) of the proximal (entrance) end of the optical fiber bundle 10, then the DMD 24 of Hosoda controls light quantity that travels through both of these areas, see annotated figure below).


    PNG
    media_image1.png
    334
    343
    media_image1.png
    Greyscale

	As to claim 3, the light quantity distribution changing device  is configured to divide an illumination light radiation area into illumination light selection areas, to control a light quantity with respect to each of the illumination light selection areas, and to bring the light into the light guide (DMD 24 comprises an array of individually controlled rotating mirrors, col.7, lines 6-17, exemplified by the squares of the array depicted in Fig.4; since the DMD 24 is capable of individually control the mirror to form certain patterns, see Figs.4-11 for example, the DMD 24 is configured to divide the illumination into areas (e.g. left and right halves of the entrance end of the optical fiber, as shown in the annotated figure above) in which the light quantity can be controlled, col.7, lines 29-37).
	As to claim 4, the illumination light selection areas include a first illumination light selection area (e.g. area corresponding to left half of entrance end of optical fiber bundle 10) configured to emit light from the first illumination light emission unit (fiber bundle 10 can be coherent (one-to-one correspondence as mentioned in col.8, lines 19-30) so light entering the left half of the entrance end of the fiber bundle will emit light at a left half of the emission end), and 
	As to claim 5, the light quantity distribution changing device comprises a mirror device including a plurality of mirror elements, each of the mirror elements is switchable between a first state in which the mirror element brings entering light into the light guide, and a second state in which the mirror element diverts entering light from the light guide (DMD 24, col.7, lines 6-17 and 29-37), and the light source apparatus includes a mirror device control circuit (e.g. DMD drive circuit 25, Fig.14) configured to control a state of a first mirror element group comprising mirror elements located in the first illumination light selection area, and a state of a second mirror element group comprising mirror elements located in the second illumination light selection area (DMD drive circuit 25 is configured to control the state of all mirror element groups, col.7, lines 21-29).
	As to claim 6, the light quantity distribution changing device is configured to change the light quantity distribution of the illumination light by a ratio of mirror elements that are in the first state, among the mirror elements included in the first mirror element group, and a ratio of mirror elements that are in the first state, among the mirror elements included in the second mirror element group (DMD 24 can change the light quantity distribution by the ratio of mirror 
	As to claim 7, the light source apparatus includes a light distribution correction information deriving circuit (video signal inversion circuit 42,level shift circuit, brightness setting circuit 45, Fig.14) configured to derive light distribution correction information, based on an image acquired by an imaging unit configured to acquire an image of an observation target, the light distribution correction information deriving circuit being configured to derive control information of the light quantity distribution changing device, based on a luminance distribution of the image (base on brightness information (light distribution correction information) obtained from an image of the observation target obtained by the video signal inversion circuit (see brightness with respect to screen position in Fig.15, col.9, lines 23-33 and 46-51), a correction signal (control information) is used to drive the DMD so as to change the luminance distribution, Fig.16, col.9, line 46 to col.10, line 7).
	As to claim 8, the light distribution correction information deriving circuit is configured to divide the image into a first illumination region in which first illumination light is dominant (e.g. center region of the image), and a second illumination region in which second illumination light is dominant (e.g. peripheral region of the image), and to derive the control information of the light quantity distribution changing device, based on a relationship of luminance values between the first illumination region and the second illumination region (col.10, lines 1-7).
As to claim 11, the scope includes a memory configured to store optical fiber group entrance end/exit end distribution information that is distribution information between the entrance end of the first optical fiber group and the entrance end of the second optical fiber group at an entrance end of the light guide, and/or digital mirror device control information that is 
As to claim 12, the light source apparatus includes a light quantity distribution changing device control circuit (DMD drive circuit 25, Fig.14) configured to control the light quantity distribution changing device (col.7, lines 20-22), and a light distribution correction information deriving circuit (video signal inversion circuit 42,level shift circuit, brightness setting circuit 45, Fig.14) configured to derive light distribution correction information, based on an image acquired by an imaging unit configured to acquire an image of an observation target, the light distribution correction information deriving circuit is configured to extract, as a correction target region, a region having a luminance exceeding a predetermined threshold on an image, and the light quantity distribution changing device control circuit is configured to control the light quantity distribution changing device in such a manner as to change a light quantity of illumination light radiated on the correction target region (base on brightness information (light distribution correction information) obtained from an image of the observation target obtained by the video signal inversion circuit (see brightness with respect to screen position in Fig.15, col.9, lines 23-33 and 46-51), the extracted peripheral region exceeds the level set by the brightness setting circuit, and the level is shifted and converted into a correction signal (control information) is used to drive the DMD so as to change the luminance distribution, Fig.16, col.9, line 46 to col.10, line 7 ).
.

Claim(s) 1-4, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuyoshi et al. (US 2011/0257483, hereinafter “Mizuyoshi”).
As to claim 1, Mizuyoshi discloses a light source apparatus comprising:
a light source (plurality of LEDs 73, Figs.3-5A) that is optically connectable to the scope including a light guide configured to guide light and a first illumination light emission unit and a second illumination light emission unit configured to radiate illumination light based on the guided light on a subject (since the light source is merely “connectable” to the scope, the scope, as well as its structure, is only functionally recited and thus is not positively claimed as part of the light source apparatus; thus, Mizuyoshi is only required to show that the light source is capable of being optically connected to a scope, and this is shown in Fig.3 as optically connected to the light guide LG of the scope connector 25A) and configured to emit light to be brought into the light guide (LEDs 73 emit light into light guide LG [0047]); and 

As to claim 2, the light guide includes a first optical fiber group optically connected to the first illumination light emission unit, and a second optical fiber group optically connected to the second illumination light emission unit (not required to be shown by Mizuyoshi as set forth above, but shown in Fig.16), and the light quantity distribution changing device controls a light quantity of light of the light that travels through a first illumination light selection area corresponding to an entrance end of the first optical fiber group, and a light quantity of light of the light that travels through a second illumination light selection area corresponding to an entrance end of the second optical fiber group (by nature of the optical fiber bundle LG being separated into halves LG1,LG2 (see Fig.16), the quantity of light corresponding to these areas are controlled).
As to claim 3, the light quantity distribution changing device is configured to divide an illumination light radiation area into illumination light selection areas, to control a light quantity with respect to each of the illumination light selection areas, and to bring the light into the light 
As to claim 4, the illumination light selection areas include a first illumination light selection area configured to emit light from the first illumination light emission unit, and a second illumination light selection area configured to emit light from the second illumination light emission unit, and the light quantity distribution changing device is configured to selectively control the first illumination light selection area and the second illumination light selection area, thereby controlling the light quantity of the light brought into each of the first illumination light emission unit and the second illumination light emission unit (the LEDs 73 can be individually controlled to change the light amount distribution according to spatially separated “blocks” (areas) as shown in Figs.15A-15D such that the distribution of light to either of the emission units will be changed, [0094]-[0100]).
As to claim 11, wherein the scope includes a memory configured to store optical fiber group entrance end/exit end distribution information that is distribution information between the entrance end of the first optical fiber group and the entrance end of the second optical fiber group at an entrance end of the light guide, and/or digital mirror device control information that is information of an arrangement relationship between mirror elements of a digital mirror device and an exit end of the light guide, the optical fiber group entrance end/exit end distribution information and/or the digital mirror device control information being transmitted to the light source apparatus when the scope is connected to a main body including the light source apparatus (although claims 1 and 2 do not positively recite a scope, Mizuyoshi discloses a memory 43 in the scope 11, Fig.1, [0092], which is configured to store information).

As to claim 20, Mizuyoshi discloses an illumination control method comprising: 
emitting light that is a basis of illumination light to a scope including a light guide configured to guide light, and a first illumination light emission unit and a second illumination light emission unit configured to radiate illumination light based on the guided light (LEDs 73 emit light into a light guide LG of a scope 11 (scope 11 shown in Fig.2, connector 25A of the 
changing a light quantity distribution of the emitted light, so as to change a light quantity distribution of the light brought into each of the first illumination light emission unit and the second illumination light emission unit (light collecting member 77 is formed of a plurality of tapered columnar bodies 79, Figs.3-5A, [0060], that change the distribution of light into the entrance end by concentrating the quantity of light from the LEDs 73 into specific portions of the light guide, [0061], see Fig.5B—only light from roughly half the LEDs will be distributed to the first light transmission unit through the entrance end of LG1, Fig.16, and the other half through entrance end of LG2, Fig.16); and 	
changing a light quantity distribution of the illumination light that is emitted from each of the first illumination light emission unit and the second illumination light emission unit and radiated on a subject, by the changing of the light-quantity distribution of the light (the LEDs 73 can be individually controlled to change the light amount distribution according to spatially separated “blocks” (areas) as shown in Figs.15A-15D such that the distribution of light to either of the emission units will be changed, [0095]-[0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US 6,464,633, hereinafter “Hosoda”) in view of Nishioka (U.S. Pat. 4,678,900).
Hosoda, as set forth with respect to claim 1, uses a DMD device as the light quantity distribution changing device and thus fails to disclose that the light quantity distribution changing device comprises a liquid crystal device, the liquid crystal device includes a plurality of cells, each cell being switchable between at least two states including a first state in which the cell transmits or reflects entering light and brings the illumination light into the light guide, and a second state in which the cell neither transmits nor reflects entering light and absorbs the entering light.  However, Nishioka teaches that it is known in the endoscope art to use a liquid crystal device between the light source and optical fiber bundle entrance to provide the same type of control over the light quantity distribution into the optical fiber bundle.  For instance, Nishioka teaches that a liquid crystal device (22, Fig.2; 31, Fig.8) with an array of segments (analogous to the array of micromirrors on a DMD) that are independently controlled to either transmit or block light from the light source to the entrance end of the optical fiber bundle (col.2, line 24 to col.3, line 28) to provide regionally distributed illumination to an area to be imaged.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid crystal device in Hosoda for the DMD device as an equivalent alternative light quantity distribution changing device since Nishioka teaches that the liquid crystal device provides the same predictable result of controlling illumination light distribution across an area to be imaged.  As to the remainder of the claim regarding a light distribution correction information deriving circuit configured to derive light distribution correction information, based on an image acquired by an imaging unit configured to acquire an .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US 6,464,633, hereinafter “Hosoda”) in view of Mizuyoshi et al. (US 2011/0257483, hereinafter “Mizuyoshi”).
As to claim 19, Hosoda discloses the light source apparatus of claim 1, as set forth above, connected to an endoscope including a light guide (e.g.221, Fig.38) and a first illumination light emission unit configured to radiate light to a target to be imaged (e.g. light emission lens 222, Fig.38), but fails to disclose a second illumination light emission unit.  Mizuyoshi teaches, in the same field of endeavor, that illumination light distribution can be controlled in a light guide that terminates in one emission unit (see 37, Fig.1), or alternatively the light guide can be branched at the distal end to provide two emission units (see 37A,37B, Fig.16) on either side of the image sensor (21, Fig.16).  One of ordinary skill would recognize that two emission units on either side of the image sensor will produce a more uniform light distribution across an imaged area than a single light emission unit on only one side of the image sensor (unless accounted for in some way, the side of the image sensor opposite to the side that includes light emission unit will inherently receive less light than the side of the image sensor that includes the light emission unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second illumination light emission unit, as 
	As to claim 20, taking into consideration the obviousness set forth above with respect to claim 19, the method steps of emitting light, changing a light quantity distribution of the emitted light, and changing the light quantity distribution of illumination light as set forth in claim 20 will be met by the operation of the Hosoda light source apparatus as described in claims 1 and 2 above.

Allowable Subject Matter
Claims 9, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795